DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the After Final amendment filed 7/27/2022.  As directed by the amendment, claims 21, 44 and 47 have been amended, and claims 33, 39 and 41-43 have been cancelled. As such, claims 21-25, 35, 36, 38, 40 and 44-48 are pending in the instant application.
Applicant has cancelled claims 33 and 39 such that the application does not need to be designated as a CIP.
Applicant has filed a terminal disclaimer to obviate the double patenting rejections, which are hereby withdrawn.
The Examiner concedes to Applicant’s arguments regarding the specification, see page 7 of Remarks filed 7/27/2022; the objection to the specification is withdrawn.
Applicant has amended claim 47 to address a minor informality; the objection to the claims is withdrawn.
Applicant has cancelled claim 40 (via Examiner’s amendment below), amended the language of claim 41 (now included in claim 21), and amended claim 44 to address the rejections under 35 USC 112(b)/second paragraph, which are hereby withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Hawkins on 8/4/2022.

The application has been amended as follows: 
Cancelled claim 40
Amended claim 48, line 1 to read “claim 21”

Allowable Subject Matter
Claims 21-25, 35, 36, 38 and 44-48 allowed.
The following is an examiner’s statement of reasons for allowance: see page 30 of the Office Action mailed 1/27/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHRYN E DITMER/Primary Examiner, Art Unit 3785